          Case 20-10243-btb       Doc 77     Entered 05/27/20 18:50:05        Page 1 of 3



George Haines, Esq.
Nevada Bar No. 9411
HAINES & KRIEGER, LLC
8985 S. Eastern Ave. Ste. 350
Las Vegas, NV 89123
Phone: (702) 880-5554
FAX: (702) 385-5518
Email: info@hainesandkrieger.com
Attorney for Debtors

                         UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF NEVADA

                                                     Case No: BK-S-20-10243-BTB
In Re:
                                                     Chapter 13

                                                     Hearing Date: 5/21/2020
STEVE PANDI,                                         Hearing Time: 10:00 a.m.

                                    Debtor(s).


                        DECLARATION OF GEORGE HAINES, ESQ.


         George Haines hereby declares the following under penalty of perjury:

   1.       I am an attorney duly licensed to practice law in the State of Nevada and I am an

            attorney in the law firm of HAINES & KRIEGER, LLC, with offices located at 8985

            S. Eastern Avenue, Suite 350, Las Vegas, Nevada 89123.

   2.       I am counsel for Debtor in the above Chapter 13 proceeding.            I have personal

            knowledge of the matters set forth herein and, if called as a witness, could and would

            competently testify thereto.

   3.       I submit this Declaration in support of the above-referenced matter and as proof of time

            spent and costs advanced on the above-referenced matter.

   4.       On March 26, 2020, Debtor filed his Motion to Determine Bavarian Motors LTD.’s

            Willful Violation of the Automatic Stay and Request to Recover Punitive Damages,

            Attorney’s Fees and Sanctions (“Motion for Sanctions”). (See ECF No. 29).
     Case 20-10243-btb      Doc 77     Entered 05/27/20 18:50:05         Page 2 of 3




5.    On May 21, 2020, a hearing on the Motion for Sanctions was held and the Plaintiff was

      awarded damages including attorneys’ fees.

6.    With regard to the attorneys’ fees awarded, Haines and Krieger, LLC has spent the

      following billable time and incurred the following expenses relating to this matter:

 DATE        H&K                DESCRIPTION                                      TIME
             EMPLOYEE                                                            SPENT
 3/17/2020   PM                 Spoke with Bavarian Motors. Creditor will        .3
                                not release vehicle
 3/19/2020   GHH                Start preparing Motion for Sanctions and         .7
                                prepare Retainer Agreement
 3/20/2020   ON                 Open file, draft motion for sanctions, prepare   3.5
                                draft declaration in support of motion for
                                sanctions, prepare exhibits
 3/23/2020   GHH                Revise motion for sanctions                      .4
 3/23/2020   GHH                Revise motion for sanctions                      .3
 3/26/2020   RLF                Prepare mailing and serve motion for             0.8
                                sanctions, declaration and NOH
 5/21/2020   BC                 Review case notes, prepare for hearing and       1.2
                                attended hearing
 5/23/2020   GHH                Preparation of Declaration of Fees               .9


7.    Based upon the above, Haines and Krieger spent approximately 18.7 hours (including

      an estimated 1.5 hours for the evidentiary hearing) on this matter distributed by

      employee type as seen below:

                  Paralegal (RLF & SS):                        .8

                  Senior Paralegal (PM):                       .3

                  Associate Attorney (ON & BC):                4.7

                  Partner (GHH):                               2.3

8.    Our standard hourly rates are as follow:

                  Paralegal ($165.00/hr):                      $132.00

                  Senior Paralegal ($185/hr):                  $55.50
      Case 20-10243-btb       Doc 77     Entered 05/27/20 18:50:05         Page 3 of 3




                   Associate Attorney ($495/hr):                  $ 2,326.50

                   Partner ($595/hr):                             $ 1,368.50

        Accordingly, the fees incurred by Haines & Krieger, LLC to date is $3,893.50.

9.      Haines & Krieger, LLC has also incurred certified mailing charges in the amount of

        $35.40 for total costs in the amount of $35.40.

10.     I declare under penalty of perjury that the foregoing is true and correct.

      DATED: May 27, 2020

                                                          /s/ George Haines          .
                                                          George Haines, Esq.
                                                          Nevada Bar No. 941
                                                          HAINES & KRIEGER, LLC
                                                          8985 S. Eastern Ave. Ste. 350
                                                          Las Vegas, Nevada 89123
                                                          Counsel for Debtors
